                      UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA


JOSE MALDONADO-MALDONADO,
                                                   Civil No. 19-2402 (JRT/KMM)
                   Petitioner,

v.
                                                      ORDER ON REPORT
D. COLE, WARDEN, et al,                             AND RECOMMENDATION

                   Respondents.


      Jose Maldonado-Maldonado, Reg. No. 45917-069, Federal Prison Camp, P.O.
      Box 1000, Duluth, MN 55814, pro se petitioner.

      Chad Blumenfield, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
      MN 55415, for respondent.

      A Report and Recommendation was filed by Magistrate Judge Katherine

Menendez on December 13, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted.

      Based on the Report and Recommendation of the Magistrate Judge, on all of the

files, records, and proceedings herein, IT IS HEREBY ORDERED that:

         1. Mr. Maldonado’s Petition [ECF No. 1] is DENIED.

         2. This action should is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 27, 2020                s/John R. Tunheim
at Minneapolis, Minnesota              JOHN R. TUNHEIM
                                       Chief Judge
                                       United States District Court
